DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of claims 1-18 in the reply filed on 08/08/2022 is acknowledged. The traversal is on the ground(s) that “examining all of the claims will require substantially the same effort as examining claim 1-18 due to the substantial overlap in patentable aspects.” This is not found persuasive because Applicant applies an improper standard to the restriction requirement. Specifically, claim 19 requires at least “running a local blockchain node”, where claims 1 and 11 require running a “smart contract”. In addition, the wherein clause in claim 19 substantially alters the method claim, which requires querying the block chain, while claims 1 and 11 are directed to the recording, by a smart contract, of information into the block chain. At least those differences would require different fields of search and most likely the prior art applicable to claims 1 and 11 would not be likely applicable to claim 19. The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites an incomplete sentence in line 11. For purpose of examination, Examiner is adopting the corresponding language from claim 11: “…”that the first entity approves the validator for resolving the dispute and has paid a first deposit to the executor smart contract”. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-10 are directed to a method, and claims 11-18 are directed to a computer readable medium . Therefore, these claims fall within the four statutory categories of invention. 
According to MPEP 2106 II, it is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. Further, MPEP 2103 I C establishes that the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. With respect to claims 1 and 11, the claims recite certain language directed to non-functional descriptive material. Claims 1 and 11 recite “the dispute regarding a reward offered by the second entity to the first entity”. However, the limitations refer only to describing the data. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see MPEP 2111.05). Claim 1 is a method claim and recites “a validator having access…...”; “wherein… contract… has recorded…...” (twice in the claim), language directed subject matter outside of the scope of the claims (i.e. the “executor smart contract”) and to not positively recited method steps. See MPEP 2111.04. Claim interpretation can affect the first part of the test (whether the claims are directed to a judicial exception). In an effort to provide compact prosecution, the language identified above in the independent claims was considered as an integral part of the identified abstract idea, however this effort shouldn’t be characterized as providing patentable weight to language that should be granted none. Examiner notes that the analysis of the dependent claims is performed in a similar fashion.

In the instant case, claims 1-10 are directed to a method, and claims 11-18 are directed to a computer readable medium . Therefore, these claims fall within the four statutory categories of invention. Specifically, the language of the claims directed to an abstract idea are marked in bold below: 

a. “storing a validator smart contract on a block chain maintained by a plurality of network nodes”;b. “running the validator smart contract in read only mode on a local block chain node, a validator having access to the validator smart contract running in read only mode on the local block chain node”;c. “resolving a dispute between a first entity and a second entity in response to the first entity paying a challenge fee to the validator smart contract, the dispute regarding a reward offered by the second entity to the first entity”;d. “wherein an executor smart contract running on the block chain has recorded, on the block chain, that the first entity approves the validator for resolving the dispute and has paid a first deposit to the executor smart contract”;e. “wherein the executor smart contract has recorded, on the block chain, that the second entity approves the validator for resolving the dispute and has paid a second deposit to the executor smart contract.”
Therefore, the portions highlighted in bold above recite dispute resolution, which is an abstract idea grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the commercial or legal interaction of resolving disputes between parties. 
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims include: smart contracts on a blockchain maintained by a plurality of network nodes; local blockchain node. Merely using a computer readable medium, one or more processors only serves to use computers as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment or field of use. Specifically, these additional elements perform the steps or functions such as: storing a… contract…, running the… contract…, resolving a dispute…. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using smart contracts on a blockchain maintained by a plurality of network nodes; local blockchain node to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of dispute resolution. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of dispute resolution.

Dependent claims 2-10 and 12-18 further recite the following additional language, in which elements which merely further define the identified abstract idea are marked in bold below:
f) wherein the first entity accepted an offer to receive the reward in return for supplying data to the second entity, and wherein the first entity supplies proof of earning the reward to the validator smart contract that the data has been provided to the second entity. g) wherein, before a deadline expires, the validator smart contract receives a proof of payment indicating that the reward has been paid to the first entity; and wherein the validator smart contract records, on the block chain, that the dispute is resolved. h) requesting, from the second entity, a proof of payment indicating the reward has been paid; after expiration of a deadline, recording a proof of no payment on the block chain, the proof of payment having not been received by the validator smart contract before the deadline; wherein the executor smart contract pays the reward from the second deposit in response to receiving the proof of no payment. i) wherein the validator cryptographically signs the proof of no payment and wherein the executor smart contract cryptographically verifies the proof of no payment. j) wherein the second entity paid a wrong amount as the reward, the method further comprising: receiving an encrypted decryption key, the data having been encrypted and submitted to the validator smart contract; computing a decryption key from the encrypted decryption key; using the decryption key to access the data on the local block chain node and in read only mode; computing an expected reward; and providing, to the first entity, a validation indicating the expected reward; wherein the executor smart contract pays the first entity from the second deposit in response to receiving the validation. k) wherein the validator cryptographically signs the validation and wherein the executor smart contract cryptographically verifies the validation. l) further comprising: paying a validator's deposit to the executor smart contract before the first entity paid the challenge fee to the validator smart contract; wherein the executor smart contract resolves the dispute by paying the validator's deposit to the first entity, the first entity having provided proof of a challenge time, the executor smart contract verifying that a resolution deadline expired before resolution of the dispute by the validator. m) wherein the data is stored on the block chain as encrypted data. n) wherein the data is stored as encrypted data in a data store accessible by the second entity, the second entity unable to decrypt the data until provided, by the first entity, with a decryption key. 
With respect to claims 2 and 12, the claims further recite item f) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what are the actions performed by a "first entity", which is an entity outside of the scope of the claims. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claims 3 and 13, the claims further recite item g) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what are the actions performed by a "validator smart contract", which is an entity outside of the scope of the claims. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 5, the claim further recites item i) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what are the actions performed by a "validator" and an "executor smart contract", which are entities outside of the scope of the claims. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 7, the claim further recites item k) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what are the actions performed by a "validator", which is an entity outside of the scope of the claims. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claims 9 and 17, the claims further recite item m) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what how the data "is stored". Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claims 10 and 18, the claims further recite item n) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing how the data "is stored". Those statements are insufficient to significantly alter the eligibility analysis.
Therefore, dependent claims 2, 3, 5, 7, 9, 10, 12, 13, 17 and 18, which represent additional language f), g), i), k), m), n) do not alter the analysis provided with respect to independent claims 1 and 11. In other words, the claims do not introduce additional elements that would alter the analysis with respect to Steps 2A or 2B above in any meaningful way. Therefore, these dependent claims are also ineligible.
With respect to claims 4 and 14, the claims recite item h) above, which represent the additional elements/functions of requesting a receipt, waiting and not receiving a receipt and logging the event on a ledger. This language further elaborates in the abstract idea of dispute resolution identified above with respect to the independent claims 1 and 11. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

Therefore, while dependent claims 4, 14, which represent additional language h), slightly modify the analysis provided with respect to independent claims 1 and 11, these additional elements/functions are insufficient to render the dependent claims eligible, as detailed above. Therefore, these dependent claims are also ineligible.
With respect to claims 6 and 15, This language further elaborates in the abstract idea of dispute resolution identified above with respect to the independent claims 1 and 11. The additional elements/functions integrate the abstract idea into a practical application by applying the judicial exception in some other meaningful way. In other words, the combination of elements described with respect to the embodiment of claims 1, 2 and 6; and 11, 12 and 15 are sufficient to integrate the abstract idea of dispute resolution into a practical application, rendering the claims eligible. Therefore, claims 6 and 15 are eligible under step 2A of the analysis.

Therefore, dependent claims 6 and 15, which represent additional language j), significantly alter the analysis provided with respect to independent claims 1 and 11. These additional elements/functions are sufficient to render the dependent claims eligible, as detailed above. Therefore, dependent claims 6, 15 are eligible.


Claims 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 11-18 recite “computer readable medium” in the preamble. Giving the claims their broadest reasonable interpretation, a storage medium is just a signal. Therefore, as a signal, carrier wave or other propagation media is not one of the four statutory classes, the claim is rejected under 35 USC 101 (See In re Nuijten, 515 F3d 1361, 85 USPQ2d 1927 (Fed. Cir. 2008); USPTO memorandum by Director Kappos, D. J. Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (Feb 23, 2010)). Examiner recommends that Applicants amend the preamble to include “non-transitory”, e.g. "[A] non-transitory computer storage medium".



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-8 and 11-16 recite the language “the validator smart contract”. This language is unclear as independent claims 1 and 11 recite two "validator smart contract(s)". One is stored "on a blockchain maintained by a plurality of network nodes". Another is run "in read only mode on a local blockchain node" which the validator has access. It appears a read-only copy of the smart contract runs in parallel to the validator smart contract. Examiner recommends distinctively labeling each version of the contract in the independent claims (i.e. running a "read-only copy of validator the smart contract"), in order to distinguish these elements and avoid antecedent basis issues in the claims. For purposes of Examination Examiner interprets language altering "the validator smart contract" as being directed to the smart contract on the blockchain.. Dependent claims 2-10 and 12-18 are also rejected since they depend on claims 1-8 and 11-16, respectively. Dependent claims 3-10 and 14-18 are also rejected since they depend on claims 2 and 12, respectively.

Claims 9, 10, 17 and 18 recite the language “wherein the data is stored…”. This language is unclear as the data is not in possession of the computer readable medium/method of the preamble. Claims 2 and 12, from which claims 9, 10, 19 and 18 depend recite the intended use language "the first entity accepted an offer to receive the reward in return for supplying data to the second entity", followed by the language “the first entity supplies proof of earning the reward… that the data has been provided to the second entity” (Emphasis added). Therefore, the description of the manner the data “is stored” renders the scope of the claims unclear, as it is unclear in which manner the data storage fits into the claimed subject matter. For instance, it is unclear whether the data storage is performed by the "first entity", the validator or another unrecited entity. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nuzzi (US 2019/0205844 A1), in view of Culver et al. (US 2019/0237169 A1) and in view of Araoz (NPL 2017, listed as reference "V" in PTO-892).
With respect to claims 1 and 11, Nuzzi teaches a computer readable medium storing computer readable instructions, that when executed on one or more processors, implements a method for providing personal rewards in a trustless system (see Fig. 8, computer system 800, processor 804, memory 806/808 and paragraphs [0061]-[0067]; Fig. 9, system provider device 900, paragraph [0068]); and a method (Dispute resolution cryptocurrency sidechain system) comprising: 
storing a validator smart contract on a block chain maintained by a plurality of network nodes (see Fig. 1, block 102, smart contract stored on a side-chain, paragraphs [0023], [0026] and [0029]' "a smart contract may be created at block 102" paragraph [0038]; Fig. 5, dispute resolution cryptocurrency sidechain 504, paragraph [0025]); 
running the validator smart contract… on a local block chain node, a validator having access to the validator smart contract… on the local block chain node (see Fig. 1, block 102, smart contract stored on a side-chain/channel, paragraphs [0023], [0026] and [0029]' "a smart contract may be created at block 102" paragraph [0038]; smart contracts associated with the channel, paragraph [0024]); 
resolving a dispute between a first entity and a second entity in response to the first entity paying a challenge fee to the validator smart contract (see "a secondary dispute resolution sidechain 504, and the "pegging" or association 506 of the secondary dispute resolution sidechain 504 (e.g., a public address in the dispute resolution sidechain/channel) to the primary cryptocurrency transaction blockchain 502 (e.g., a public address on the cryptocurrency transaction blockchain) via a transaction occurring on the primary cryptocurrency transaction blockchain 502 that causes an sidechain public address to be allocated on the secondary dispute resolution sidechain 504.", paragraph [0025]; "the opting-in to dispute resolution… creates the transaction 506, (which is sent from the cryptocurrency blockchain public address that is controlled by the payer…)", "the transaction amount is transferred to the cryptocurrency blockchain public address that is linked to the dispute resolution sidechain 504", smart contract embodiment, paragraphs [0027]-[0029]; "Furthermore, as discussed below, in some embodiments, the sidechain/channel public address may be associated with sidechain/channel tokens that are transferrable similarly to the electronic coins discussed above" paragraph [0030]); 
wherein an executor smart contract running on the block chain has recorded, on the block chain, that the first entity approves the validator for resolving the dispute and has paid a first deposit to the executor smart contract (see Fig. 1, block 114, "(A)t decision block 114, it may be determined whether the payer and the payee have agreed to a resolution" paragraph [0042]; "As such, at block 116, the payer and/or the payee may receive a distribution of the transaction amount of cryptocurrency based on the dispute resolution process conducted by the system provider." paragraph [0048]); 
wherein the executor smart contract has recorded, on the block chain, that the second entity approves the validator for resolving the dispute and has paid a second deposit to the executor smart contract (see Fig. 1, block 114, "(A)t decision block 114, it may be determined whether the payer and the payee have agreed to a resolution" paragraph [0042]; "As such, at block 116, the payer and/or the payee may receive a distribution of the transaction amount of cryptocurrency based on the dispute resolution process conducted by the system provider." paragraph [0048]). 

Nuzzi does not explicitly disclose a method and computer readable medium comprising: the smart contract running in read only mode; and the dispute regarding a reward offered by the second entity to the first entity.

However, Culver et al. disclose a method and computer readable medium (System for providing a data market for health data and for providing rewards to data market participants) comprising: 
the dispute regarding a reward offered by the second entity to the first entity (see Fig. 1, "The system uses a Blockchain platform and smart contracts to provide rewards for sellers who identify data quality issues and who provide data updates, rewards to validators who review and verify the update, and rewards to miners for maintaining the infrastructure for the shared ledger", paragraphs [0067]and [0160]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the reward scheme as payment as disclosed by Culver et al. in the method and computer readable medium of Nuzzi, the motivation being to provide incentives to reward data crowdsourcing activities (see Culver et al., paragraph [0009]).
The combination of Nuzzi and Culver et al. does not explicitly disclose a method and computer readable medium comprising: the smart contract running in read only mode. 
However, Araoz discloses a method and computer readable medium (The Hitchhiker’s Guide to Smart Contracts in Ethereum) comprising: 
the smart contract running in read only mode (see Read-only (constant) functions of a smart contract, page 5/15; "Next, we call the read-only (constant) function ‘calculateProof’. Remember to mark your read-only functions with the keyword ‘constant’, or else Truffle will try to craft a transaction to execute the function. This is a way to tell Truffle that we’re not interacting with the blockchain but just reading from it. By using this read-only function, we obtain the sha256 of the ‘An amazing idea’ “document”", pages 7 and 8/15.). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the read-only smart contract functions as disclosed by Araoz in the method and computer readable medium of Nuzzi and Culver et al., the motivation being to reduce costs by resolving the functions locally by the validator node, costing no gas to run these functions, as opposed to transactional functions (see Araoz, page 5/15).

With respect to claims 2 and 12, the combination of Nuzzi, Culver et al. and Araoz teaches all the subject matter of the method and computer readable medium as described above with respect to claims 1 and 11. Furthermore, Nuzzi disclose a method and computer readable medium wherein the first entity accepted an offer to receive the reward in return for supplying data to the second entity, and wherein the first entity supplies proof of earning the reward to the validator smart contract that the data has been provided to the second entity (see "a payee may provide a dispute communication that counters a request for a full refund of the transaction amount of the cryptocurrency with a transaction that includes an offer of a partial refund", paragraph [0042]). 

With respect to claims 3 and 13, the combination of Nuzzi, Culver et al. and Araoz teaches all the subject matter of the method and computer readable medium as described above with respect to claims 2 and 11. Furthermore, Nuzzi disclose a method and computer readable medium wherein, before a deadline expires, the validator smart contract receives a proof of payment indicating that the reward has been paid to the first entity; and wherein the validator smart contract records, on the block chain, that the dispute is resolved (see Fig. 1, blocks 110/112 and paragraph [0037]). 

With respect to claims 4 and 14, the combination of Nuzzi, Culver et al. and Araoz teaches all the subject matter of the method and computer readable medium as described above with respect to claims 2 and 12. Furthermore, Nuzzi disclose a method and computer readable medium requesting, from the second entity, a proof of payment indicating the reward has been paid; after expiration of a deadline, recording a proof of no payment on the block chain, the proof of payment having not been received by the validator smart contract before the deadline; wherein the executor smart contract pays the reward from the second deposit in response to receiving the proof of no payment (see additional evidence/rebuttal evidence, paragraph [0040]; transactions not signed, paragraph [0046]). 

With respect to claim 5, the combination of Nuzzi, Culver et al. and Araoz teaches all the subject matter of the method as described above with respect to claim 4. Furthermore, Nuzzi disclose a method wherein the validator cryptographically signs the proof of no payment and wherein the executor smart contract cryptographically verifies the proof of no payment (see paragraph [0046]). 

With respect to claims 6 and 15, the combination of Nuzzi, Culver et al. and Araoz teaches all the subject matter of the method and computer readable medium as described above with respect to claims 2 and 12. Furthermore, Nuzzi disclose a method and computer readable medium 
wherein the second entity paid a wrong amount as the reward (see a payee may provide a dispute communication that counters a request for a full refund of the transaction amount of the cryptocurrency with a transaction that includes an offer of a partial refund, paragraph [0042];
computing an expected reward (see Fig. 1, block 118, "determining a dispute resolution that allocates some distribution of the transaction amount of the cryptocurrency between the payer and the payee", paragraph [0047]); and 
providing, to the first entity, a validation indicating the expected reward; wherein the executor smart contract pays the first entity from the second deposit in response to receiving the validation (see Fig. 1, blocks 116/118, "the payer and/or the payee may receive a distribution of the transaction amount of cryptocurrency based on the dispute resolution process conducted by the system provider" paragraph [0048]). 

Culver et al. further teach a method and computer readable medium, the method further comprising: 
receiving an encrypted decryption key, the data having been encrypted and submitted to the validator smart contract; (see "the seller encrypts the validator's API "key" with the validator's public key and shares that when requesting to fulfill the buy order." paragraph [0158]).
computing a decryption key from the encrypted decryption key; (see "This would ensure only the validator can decrypt the API key using their (the validator's) private key", paragraph [0158]); using the decryption key to access the data on the local block chain node and in read only mode; (see "Once decrypted the validator can use the key that is now decrypted to access the API and fetch the seller's data asset" paragraph [0159]).

With respect to claim 7, the combination of Nuzzi, Culver et al. and Araoz teaches all the subject matter of the method as described above with respect to claim 6. Furthermore, Nuzzi disclose a method wherein the validator cryptographically signs the validation and wherein the executor smart contract cryptographically verifies the validation (see paragraphs [0024], [0029] and [035]). 
With respect to claims 8 and 16, the combination of Nuzzi, Culver et al. and Araoz teaches all the subject matter of the method and computer readable medium as described above with respect to claims 2 and 12. Furthermore, Culver et al. disclose a method and computer readable medium further comprising: paying a validator's deposit to the executor smart contract before the first entity paid the challenge fee to the validator smart contract; wherein the executor smart contract resolves the dispute by paying the validator's deposit to the first entity, the first entity having provided proof of a challenge time, the executor smart contract verifying that a resolution deadline expired before resolution of the dispute by the validator (see paragraphs [0147] and [0148]). 

With respect to claims 9 and 17, the combination of Nuzzi, Culver et al. and Araoz teaches all the subject matter of the method and computer readable medium as described above with respect to claims 2 and 12. Furthermore, Culver et al. disclose a method and computer readable medium wherein the data is stored on the block chain as encrypted data (see paragraph [0164]). 

With respect to claims 10 and 18, the combination of Nuzzi, Culver et al. and Araoz teaches all the subject matter of the method and computer readable medium as described above with respect to claims 2 and 12. Furthermore, Culver et al. disclose a method and computer readable medium wherein the data is stored as encrypted data in a data store accessible by the second entity, the second entity unable to decrypt the data until provided, by the first entity, with a decryption key (see paragraphs [0149] and [0164]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent Literature
Nagla et al. (US 2018/0018723 A1) disclose distributed ledger platform for vehicle records, including tracking contracts and/or business agreements through a document or contract lifecycle.
Ko (US 2020/0051041 A1) discloses system and method for arbitrating a blockchain transaction, including a blockchain-recorded transaction that protects both parties by preventing the receiver node from transferring received payments until a dispute resolution period that is preset by the sender node has expired.
Xia (US 2019/0301883 A1) discloses blockchain-based crowdsourcing of map applications, including any individual can enter into a transaction with a service provider by accepting the terms of a smart contract, and receive payments automatically once data has been successfully submitted to the service provider.
Leise et al. (US 2021/0326992 A1) disclose using a distributed ledger for subrogation recommendations, including generating a transaction including a disputed line items dataset and transmitting the transaction to a smart contract stored on a distributed ledger.
Kote (US 2017/0109748 A1) discloses crypto currency chargeback system, including providing a “public arbitration” of crypto currency transaction disputes.
Zhang et al. (US 2017/0352027 A1) disclose authenticated data feed for blockchains, including a trusted bridge configured for at least temporary coupling between one or more data sources and a smart contract program of a blockchain.
Clark (US 2020/0042361 A1) discloses task completion using a blockchain network, including a computing device sending result data for a block to be added to the blockchain to receive independently validated credit for completion of a task .
Middleton et al. (US 2017/0187535 A1) disclose devices, systems, and methods for facilitating low trust and zero trust value transfers, including a dispute transaction comprising a first fee output comprising a facilitator fee amount and a second fee output comprising a mediator fee amount, the fees being shared by the parties and a dispute refund transaction with a lock time set in the future with enough time to reach a settlement.
Vijayvergia et al. (US 11,188,907 B1) disclose ach authorization validation using public blockchains, including obtaining a local copy of a distributed blockchain to initiate a dispute resolution process based on  transaction dispute data.
Mullins et al. (US 11,295,359 B1) disclose nested conditions for blockchain-enforced contracts, including a blockchain-enforced contract comprising one or more nested contracts. Each of the nested contracts may correspond to a particular stage of transaction (e.g., initial purchase, return, dispute resolution).


Non-Patent Literature
Bragagnolo et al. (NPL 2018, listed in PTO-892 as page 1, reference "U") disclose "SmartInspect: solidity smart contract inspector", including a contract state in read-only, in the sense that unauthorized clients cannot interact with it.
Vasa (NPL 2018, listed in PTO-892 as page 1, reference "W") disclose "Difference Between SideChains and State Channels", including setting up a “judge” smart contract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.C./Examiner, Art Unit 3685 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685